Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 1 of 11



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               Case No.: 1:19-cv-20979-RUIZ/BECERRA

   AXOS CLEARING LLC

                  Plaintiff,
          v.

   SCOTT REYNOLDS, an individual; and
   SRR FORTRESS CAPITAL, LLC,
   a Florida limited liability company

               Defendants.
   _______________________________/

                                        PROTECTIVE ORDER

            Plaintiff Axos Clearing LLC (“Axos Clearing”) and Defendants Scott Richard Reynolds

   (“Reynolds”) and SRR Fortress Capital, LLC (“SRR”) (collectively, “Defendants”) have agreed

   to be bound by the terms of this Protective Order (“Order”) in this action.

          The materials to be exchanged throughout the course of the litigation between Axos

   Clearing and Defendants (collectively, the “Parties”) may contain internal communications,

   policies and procedures, and non-public information of the Parties and third parties, which may be

   protected from public disclosure by federal law, as well as the rules and regulations of the

   Securities and Exchange Commission and the Financial Industry Regulatory Authority, among

   others. To preserve the confidential nature of this information, this Order establishes a procedure

   for disclosing Confidential Information to the Parties in this litigation, imposes obligations on

   persons receiving Confidential Information to protect it from unauthorized use or disclosure, and

   establishes a procedure for challenging confidentiality designations. The purpose of this Order is

   to protect the confidentiality of such materials as much as practical during the litigation.
Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 2 of 11




                                             DEFINITIONS

          1.      The term “Confidential Information” will mean and include information contained

   or disclosed in any materials, including documents, portions of documents, answers to

   interrogatories, responses to requests for admissions, trial testimony, deposition testimony, and

   transcripts of trial testimony and depositions, including data, summaries, and compilations derived

   therefrom that is deemed to be Confidential Information by any party to which it belongs.

          2.      The term “materials” will include, but is not limited to: documents;

   correspondence; memoranda; notes; reports; disclosures; books of account; worksheets; internal

   procedures and policies; internal communications; non-public information of Axos Clearing; and

   other records or writings or things produced, given, or filed in this action.

          3.      The term “counsel” will mean the Parties’ in-house attorneys, counsel of record,

   and other attorneys, paralegals, secretaries, and other support staff employed in the law firms

   identified below:



                  a.              Attorneys for Axos Clearing:
                                  SHEPPARD MULLIN RICHTER & HAMPTON LLP
                                  Polly Towill
                                  ptowill@sheppardmullin.com
                                  Andre J. Cronthall
                                  acronthall@sheppardmullin.com


                                  AKERMAN LLP
                                  Jason S. Oletsky
                                  jason.oletsky@akerman.com
                                  Christopher S. Carver
                                  christopher.carver@akerman.com
                                  Trevor C. Jones
                                  trevor.jones@akerman.com

                  b.              Attorneys for Defendants:
                                  FORD O’BRIEN LLP
                                  Adam C. Ford



                                                     2
Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 3 of 11



                                  AFord@fordobrien.com
                                  Matthew A. Ford
                                  mford@fordobrien.com

                                  DANIELS RODRIGUEZ BERKELEY DANIELS, CRUZ
                                  Lorne E. Berkeley
                                  LBerkeley@drbc-law.com
                                  Alexander L. Wildman
                                  awildman@drbdc-law.com


                                           GENERAL RULES

          4.      Each party to this litigation that produces or discloses any materials, answers to

   interrogatories, responses to requests for admission, trial testimony, deposition testimony, and

   transcripts of trial testimony and depositions, or information that the producing party believes

   should be subject to this Protective Order may designate the same as “CONFIDENTIAL” or

   “CONFIDENTIAL - FOR COUNSEL ONLY.” All information or documents produced or

   disclosed in this litigation, whether designated as such or not, shall be used solely for purposes of

   this litigation and not in connection with any other litigation or judicial or regulatory proceeding.

                  a.      Designation as “CONFIDENTIAL”: Any party may designate information

   as “CONFIDENTIAL” only if, in the good faith belief of such party and its counsel, the

   unrestricted disclosure of such information could be potentially prejudicial to the business,

   operations, or legitimate privacy interests of such party or its clients or business counterparties.

                  b.      Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”: Any party

   may designate information as “CONFIDENTIAL - FOR COUNSEL ONLY” only if, in the good

   faith belief of such party and its counsel, the information is among that considered to be most

   sensitive by the party, including but not limited to trade secret or other confidential financial,

   medical, or other commercial information.

          5.      In the event the producing party elects to produce materials for inspection, no

   marking need be made by the producing party in advance of the initial inspection. For purposes

   of the initial inspection, all materials produced will be considered as “CONFIDENTIAL - FOR




                                                     3
Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 4 of 11




   COUNSEL ONLY,” and must be treated as such pursuant to the terms of this Order. Thereafter,

   upon selection of specified materials for copying by the inspecting party, the producing party must,

   within a reasonable time prior to producing those materials to the inspecting party, mark the copies

   of those materials that contain Confidential Information with the appropriate confidentiality

   marking.

          6.      Whenever a deposition taken on behalf of any party involves a disclosure of

   Confidential Information of any party:

                  a.      the deposition or portions of the deposition must be designated as
   containing Confidential Information subject to the provisions of this Order; such designation must

   be made on the record whenever possible, but a party may designate portions of depositions as

   containing Confidential Information after transcription of the proceedings; a party will have until

   fourteen (14) days after receipt of the deposition transcript to inform the other party or Parties to

   the action of the portions of the transcript to be designated “CONFIDENTIAL” or

   “CONFIDENTIAL - FOR COUNSEL ONLY”;

                  b.      the disclosing party will have the right to exclude from attendance at the

   deposition, during such time as the Confidential Information is to be disclosed, any person other

   than the deponent, counsel (including their staff and associates), the court reporter, and the

   person(s) agreed upon pursuant to paragraph 9 below except that the person(s) agreed upon

   pursuant to paragraph 9 may be excluded during such time as information designated

   “CONFIDENTIAL – FOR COUNSEL ONLY” is to be disclosed to the extent they are not

   authorized to receive such information under this Order; and

                  c.      the originals of the deposition transcripts and all copies of the deposition

   must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY,” as

   appropriate, and the original or any copy ultimately presented to a court for filing must not be filed

   unless it can be accomplished under seal, identified as being subject to this Order, and protected

   from being opened except by Order of this Court.




                                                     4
Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 5 of 11




           7.      All   Confidential     Information     designated     as    “CONFIDENTIAL”           or

   “CONFIDENTIAL - FOR COUNSEL ONLY,” must not be disclosed by the receiving party to

   anyone other than those persons designated within this Order and must be handled in the manner

   set forth below, and, in any event, must not be used for any purpose other than in connection with

   this litigation, unless and until such designation is removed either by agreement of the Parties, or

   by Order of the Court.

           8.      Information designated “CONFIDENTIAL - FOR COUNSEL ONLY” must be

   viewed only by counsel (as defined in paragraph 3) of the receiving party.
           9.      Information designated “CONFIDENTIAL” must be viewed only by counsel (as

   defined in paragraph 3) of the receiving party, by the receiving party itself, by independent experts,

   and by the additional individuals listed below, provided each such individual has read this Order

   in advance of disclosure and has agreed in writing to be bound by its terms, as set forth in Exhibit

   A:

                   a.       Executives and officers who are required to participate in policy decisions

   with reference to this action;

                   b.       Technical personnel of the Parties with whom Counsel for the Parties find

   it necessary to consult, in the discretion of such counsel, in preparation for trial of this action; and

                   c.       Stenographic and clerical employees associated with the individuals

   identified above.

           10.     With respect to material designated “CONFIDENTIAL” or “CONFIDENTIAL -

   FOR COUNSEL ONLY,” any person indicated on the face of the document to be its originator,

   author or a recipient of a copy of the document, may be shown the same.

           11.     All information which has been designated as “CONFIDENTIAL” or

   “CONFIDENTIAL - FOR COUNSEL ONLY” by the producing or disclosing party, and any and

   all reproductions of that information, must be retained in the custody of the counsel for the

   receiving party identified in paragraph 3, except that independent experts authorized to view such




                                                      5
Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 6 of 11




   information under the terms of this Order may retain custody of copies such as are necessary for

   their participation in this litigation.

           12.     Nothing shall be filed under seal, and the Court shall not be required to take any

   action, without separate prior order by the Judge before whom the hearing or proceeding will take

   place, after application by the affected party with appropriate notice to opposing counsel. The

   Parties shall follow and abide by applicable law, and the Local Rules of the Southern District of

   Florida, with respect to filing documents under seal.

           13.     Any party may object to a designation of the materials as Confidential Information.
   The party objecting to confidentiality must notify, in writing, counsel for the designating party of

   the objected-to materials and the grounds for the objection. If the dispute is not resolved

   consensually between the Parties within seven (7) days of receipt of such a notice of objections,

   the Parties may seek a ruling from the Court on the objection. The materials at issue must be

   treated as Confidential Information, as designated by the designating party, until the Court has

   ruled on the objection or the matter has been otherwise resolved.

           14.     All Confidential Information must be held in confidence by those inspecting or

   receiving it and must be used only for purposes of this action. Counsel for each party, and each

   person receiving Confidential Information must take reasonable precautions to prevent the

   unauthorized or inadvertent disclosure of such information.         If Confidential Information is

   disclosed to any person other than a person authorized by this Order, the party responsible for the

   unauthorized disclosure must immediately bring all pertinent facts relating to the unauthorized

   disclosure to the attention of the other Parties and, without prejudice to any rights and remedies of

   the other Parties, make every effort to prevent further disclosure by the party and by the person(s)

   receiving the unauthorized disclosure.

           15.     No party will be responsible to another party for disclosure of Confidential

   Information under this Order if the information in question is not labeled or otherwise identified

   as such in accordance with this Order.




                                                    6
Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 7 of 11




          16.     Accidental or inadvertent disclosure of confidential information does not waive the

   confidence otherwise attaching to the Confidential Information. If a party, through inadvertence,

   produces any Confidential Information without labeling or marking or otherwise designating it as

   such in accordance with this Order, the designating party may give written notice to the receiving

   party that the document or thing produced is deemed Confidential Information, and that the

   document or thing produced should be treated as such in accordance with that designation under

   this Order. The receiving party must treat the materials as confidential, once the designating party

   so notifies the receiving party. If the receiving party has disclosed the materials before receiving
   the designation, the receiving party must notify the designating party in writing of each such

   disclosure. Counsel for the Parties will agree on a mutually acceptable manner of labeling or

   marking the inadvertently produced materials as “CONFIDENTIAL” or “CONFIDENTIAL -

   FOR COUNSEL ONLY” - SUBJECT TO PROTECTIVE ORDER.

          17.     Accidental or inadvertent disclosure of information protected by the attorney-client

   privilege, attorney work product doctrine or any other privilege does not waive the privilege or

   other protection otherwise attaching to the Confidential Information or its subject matter. If a

   source inadvertently or mistakenly discloses documents or materials protected by the attorney-

   client privilege, attorney work product or any other privilege, the source shall promptly advise the

   receiving party of the disclosure and recall any such inadvertently disclosed privileged documents

   or materials by making a request of the receiving party for their return. Likewise, if a receiving

   party becomes aware that a source inadvertently or mistakenly disclosed documents or materials

   protected by the attorney-client privilege, attorney work product or any other privilege, the

   receiving party shall promptly advise the source of the disclosure and return the documents or

   materials and any and all copies to the source. If the receiving party fails to return such documents

   or materials, the source may seek a ruling from the Court compelling the return. A source that

   elects to initiate a challenge to a receiving party’s failure to return such documents or materials

   must do so in good faith and must begin the process by conferring directly with counsel for the

   receiving party. In conferring, the source must explain the basis for its belief that the disclosure



                                                    7
Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 8 of 11




   was made in error and must give the receiving party an opportunity to reconsider the

   circumstances, and, if no change in position is offered, to explain the basis for that position. A

   source may proceed to the next stage of the challenge process only if it has engaged in this meet

   and confer process first.

          18.     Nothing within this order will prejudice the right of any party to object to the

   production of any discovery material on the grounds that the material is protected as privileged,

   confidential and protected as a matter of law or regulation, or as attorney work product.

          19.     Nothing in this Order will bar counsel from rendering advice to their clients with
   respect to this litigation and, in the course thereof, relying upon any information designated as

   Confidential Information, provided that the contents of the information must not be disclosed.

          20.     This Order will be without prejudice to the right of any party to oppose production

   of any information for lack of relevance or any other ground other than the mere presence of

   Confidential Information. The existence of this Order must not be used by either party as a basis

   for discovery that is otherwise improper under the Federal Rules of Civil Procedure.

          21.     Nothing within this Order will be construed to prevent disclosure of Confidential

   Information if such disclosure is required by law or by order of the Court.

          22.     Upon final termination of this action, including any and all appeals, counsel for

   each party must, upon request of the producing party, return all Confidential Information to the

   party that produced the information, including any copies, excerpts, and summaries of that

   information, or must destroy same at the option of the receiving party, and must purge all such

   information from all machine-readable media on which it resides. Notwithstanding the foregoing,

   counsel for each party may retain all pleadings, briefs, memoranda, motions, and other documents

   filed with the Court that refer to or incorporate Confidential Information and will continue to be

   bound by this Order with respect to all such retained information. Further, attorney work product

   materials that contain Confidential Information need not be destroyed, but, if they are not

   destroyed, the person in possession of the attorney work product will continue to be bound by this

   Order with respect to all such retained information.



                                                   8
Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 9 of 11




            23.   The restrictions and obligations set forth within this Order will not apply to any

   information that: (a) the Parties agree should not be designated Confidential Information; (b) the

   Parties agree, or the Court rules, is already public knowledge; (c) the Parties agree, or the Court

   rules, has become public knowledge other than as a result of disclosure by the receiving party, its

   employees, or its agents in violation of this Order; or (d) has come into the receiving party’s

   legitimate knowledge independently of the production by the designating party. Prior knowledge

   must be established by pre-production documentation.

            24.   The restrictions and obligations within this order will not be deemed to prohibit

   discussions of any Confidential Information with anyone if that person already has or obtains

   legitimate possession of that information.

            25.   Transmission by electronic mail is acceptable for all notification purposes within

   this order.

            26.   This Order may be modified by agreement of the Parties, subject to approval by the

   Court.

            27.   The Court may modify the Order in the interests of justice or for public policy

   reasons.



            IT IS SO ORDERED this 1st day of August, 2019

                                                                                              _____
                                                HONORABLE JACQUELINE BECERRA
                                                UNITED STATES MAGISTRATE JUDGE




                                                   9
Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 10 of 11



                                               EXHIBIT A

                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                               Case No.: 1:19-cv-20979-RUIZ/BECERRA

   AXOS CLEARING LLC

                  Plaintiff,
          v.

   SCOTT REYNOLDS, an individual; and
   SRR FORTRESS CAPITAL, LLC,
   a Florida limited liability company

                  Defendants.

   _________________________________/




          I, ____________________________, declare and say that:
          1.      I am employed as                                                               by

                                                                                           .

          2.      I have read the Protective Order entered in Axos Clearing LLC v. Reynolds, Case

   No. 1:19-cv-20979-RAR, and have received a copy of the Protective Order.

          3.      I promise that I will use any and all “Confidential” or “Confidential - For Counsel

   Only” information, as defined in the Protective Order, given to me only in a manner authorized

   by the Protective Order, and only to assist counsel in the litigation of this matter.

          4.      I promise that I will not disclose or discuss such “Confidential” or “Confidential -

   For Counsel Only” information with anyone other than the persons described in paragraphs 3, 9

   and 10 of the Protective Order.

          5.      I acknowledge that, by signing this agreement, I am subjecting myself to the

   jurisdiction of the United States District Court for the Southern District of Florida with respect to

   enforcement of the Protective Order.


                                                     10
Case 1:19-cv-20979-RAR Document 107 Entered on FLSD Docket 08/01/2019 Page 11 of 11




           6.     I understand that any disclosure or use of “Confidential” or “Confidential - For

   Counsel Only” information in any manner contrary to the provisions of the Protective Order may

   subject me to sanctions for contempt of court.



           I declare under penalty of perjury that the foregoing is true and correct.


   Date:




                                                    11
